311 S.W.3d 725 (2010)
John Shannon BOUCHILLON, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2009-SC-000585-KB.
Supreme Court of Kentucky.
May 20, 2010.

OPINION AND ORDER
Following John Shannon Bouchillon's application for restoration pursuant to SCR 3.500(2), the Board of Governors of the Kentucky Bar Association has recommended that this Court restore Bouchillon's license to practice law in this Commonwealth.[1] Agreeing with the Board that Bouchillon has satisfied the requirements for restoration, we adopt the Board's recommendation and order that Bouchillon's membership in the Kentucky Bar Association be restored.
Bouchillon, whose KBA member number is 84851 and whose bar roster address is 7920 Farm Spring Drive, Prospect, Kentucky 40059, was admitted to the practice of law in Kentucky on October 22, 1993. Bouchillon withdrew from the practice of law pursuant to SCR 3.480(1) on October 14, 2003. At the time of his withdrawal, Bouchillon had no pending disciplinary matters. On September 21, 2009, Bouchillon filed with the clerk of this Court an application for restoration of membership pursuant to SCR 3.500(2), which permits any "former member who has withdrawn... and such status has prevailed for five or more years can be restored to membership...." Pursuant to the requirements in SCR 3.500(2), Bouchillon included with his application a check for $500.00, which satisfied his obligation to pay a $500.00 filing fee. Bouchillon is CLE compliant for restoration as required by SCR 3.675. The Board also notes there are no disciplinary matters pending against Bouchillon, and he has not been the subject of any claims against the Client Security Fund.
Having reviewed the Board's recommendation, this Court agrees that Bouchillon has satisfied the requirements of SCR 3.500(2) and is deserving of restoration to the practice of law.
Thus, it is hereby ORDERED that:
1. Pursuant to SCR 3.500(2), John Shannon Bouchillon's license to practice law in this Commonwealth is restored.
2. Pursuant to SCR 3.500(5), John Shannon Bouchillon is directed to pay the costs associated with this proceeding in the amount of $190.23, for which execution may issue from this Court upon finality of this Opinion and Order.
All sitting. All concur.
ENTERED: May 20, 2010.
/s/ John D. Minton, Jr.
    Chief Justice
NOTES
[1]  The Board voted 15-0, with two recusals to recommend Bouchillon be restored to the bar.